DocuSign Envelope ID: A00F8B44-445E-4F27-8CC9-A3D3C39181B8
               Case 1:19-cv-00593-MKB-LB Document 17-10 Filed 06/18/19 Page 1 of 4 PageID #: 97




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                          ORLANDO VALERIO,

                                                Plaintiff,
                                                                                  Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,


                                                Defendants.


                                                        DECLARATION OF ORLANDO VALERIO

                         Yo, Orlando Valerio, por la presente declaro que:

                                  I, Orlando Valerio, do hereby declare and state:


                               1. Tengo al menos 18 años de edad, soy competente para escribir esta declaración y la
                                  entrego en base al conocimiento persoinal de los hechos y circunstancias que se detallan
                                  en este documento.
                                  I am at least 18 years old, am competent to write this declaration, and am giving this
                                  declaration on the basis of personal knowledge of facts and circumstances stated herein.
                         2. Fui cortador de pollo en la tienda de comestibles Met Foods ubicada en 739 Nostrand Avenue
                                 en Brooklyn desde aproximadamente el 10 de mayo del 2018. Mis responsabilidades eran
                                 limpiar la carne de pollo y empaquetarla para su venta.

                                  I was a chicken cutter at Met Foods grocery store located at 739 Nostrand Avenue in
                                  Brooklyn from approximately October 10, 2015 to May 3, 2018. My responsibilities were
                                  to clean the chicken meat and package it for sale.

                               3. Durante todo el tiempo que trabajé en Met Foods, nunca me pagaron por las horas extra
                                  que trabajé. Me pagaban una tarifa plana por semana, incluso cuando trabajaba más de 40
                                  horas a la semana.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Gandara et. al. v. Bellisimo Masonry, et al                                   Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 2:18-CV-6962-SJF-GRB                                                                Page 3
www.AndersonDodson.com
DocuSign Envelope ID: A00F8B44-445E-4F27-8CC9-A3D3C39181B8
               Case 1:19-cv-00593-MKB-LB Document 17-10 Filed 06/18/19 Page 2 of 4 PageID #: 98




                                 For the entire time I worked at Met Foods, I was never paid for any overtime I worked. I
                                 was paid a flat rate per week even when I worked over 40 hours a week.
                             4. Cuando comencé a trabajar para los Demandados en el 2015, recibí $425 por semana.
                                Esto se incrementó gradualmente a $550 por semana cuando dejé el empleo de los
                                Demandados.
                                 When I started working for Defendants in 2015, I received $425 per week. This gradually
                                 increased to $550 per week by the time I left Defendants’ employment.


                             5. Normalmente trabajaba de lunes a viernes y cada dos domingos. Los miércoles, alternaba
                                trabajando un miércoles todo el día, y el próximo miércoles, trabajaba medio día desde
                                las 12:00 p.m. hasta las 5:00 p.m. Generalmente, llegana al trabajo a las 8:00 a.m. y salía
                                entre las 6:00 p.m. y 7:00 p.m. Con una hora para almorzar.
                                 I normally worked Monday through Friday and every other Sunday. On Wednesdays, I
                                 would alternate working one Wednesday all day, and the next Wednesday, I would work a
                                 half day from 12:00 p.m. until 5:00 p.m. Generally, I would arrive at work at 8:00 a.m.
                                 and would leave between 6:00 p.m. and 7:00 p.m. with an hour for lunch.


                         6. Los Demandados no me proporcionaron un “aviso de salario” que contenia la tarifa o tasas de
                                pago y si me pagaron por hora, turno, dia, semana, salario, pieza, comision u otras;
                                asignaciones, si las hubiera, reclamaciones como parte del salario minimo, inculidas
                                propinas, comidas o asignacions de alojamiento; el dia de pago regular designado por el
                                empleador; el nombre del empleador; cualquier nombre de “hacer negocios como” usado
                                por el empleador; la direccion fisica de la oficina principal del empleador o el lugar
                                principal de una empresa, y una direccion postal, si es diferente, y un numero del telefono
                                del empleador.
                                 The Defendants did not provide me with a “wage notice” that contained the rate or rates
                                 of pay and whether I was paid by the hour, shift, day, week, salary, piece, commission or
                                 other; allowances, if any, claims as part of the minimum wage, including tips, meals or
                                 lodging allowances; the regular pay day designated by the employer; the name of the
                                 employer; any “doing business as” names used by the employer; the physical address of
                                 employer’s main office or principal place of a business, and a mailing address, if different,
                                 and a telephone number of the employer.


                         7. Nunca recibi talonarios de pago o declaraciones con salarios brutos, deducciones y salarios
                                netos enumerados.
                                 I never received any pay stubs or statements with gross wages, deductions, and net wages
                                 listed.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Gandara et. al. v. Bellisimo Masonry, et al                                    Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 2:18-CV-6962-SJF-GRB                                                                 Page 4
www.AndersonDodson.com
DocuSign Envelope ID: A00F8B44-445E-4F27-8CC9-A3D3C39181B8
               Case 1:19-cv-00593-MKB-LB Document 17-10 Filed 06/18/19 Page 3 of 4 PageID #: 99




                         8. Se adjuntan copias verdaderas y precisas de fotos de tarjetas de tiempo que tome con mi
                                 propio telefono celular personal y se las proporcione a mis abogados. Estas taretas de
                                 tiempo son las que solia marcar en mi trabajo en Met Foods. Estos son desde finales de
                                 2017 y principios de el 2018.
                                 Attached hereto are true and accurate copies of photos of time cards that I took with my
                                 own personal cell phone and provided to my attorneys. These time cards are what I used
                                 to punch in and punch out on for my work at Met Foods. These are from late 2017 and
                                 early 2018.

                         9. Los acusados me exigieron que entrara y saliera con un reloj, pero nunca use las tarjetas de
                                 tiempo para calcular mi salario semanal.
                                 Defendants required that I clock in and out with a time clock, but never used the time
                                 cards to calculate my weekly wages.
                         10.     Siempre trabaje mas de 40 horas a la semana.

                                 I consistently worked over 40 hours a week.
                         11.     Creo que el Demandado Mahmoud Hassan Dolah fue el Director Ejecutivo de Met Foods
                                 durante el tiempo que estuve trabajando alli. Actuo como gerente general de la tienda y
                                 tenia al poder de contratarme y despedirme, superviso mi trabajo, delego tareas, fijo tasas
                                 de pago y ejercio un control sustancial sobre mis oligaciones y responsabilidades, asi
                                 como las de otros empleados de Met Foods.
                                 I believe Defendant Mahmoud Hassan Dolah was the CEO of Met Foods during the time I
                                 was working there. He acted as the general manager of the store and had the power to hire
                                 and fire me, supervised my work, delegated tasks, set pay rates, and exercised substantial
                                 control over my duties and responsibilities, as well as those of other employees of Met
                                 Foods.

                         12.     Creo que el acusado Khalid Dolah fue gerente de Met Foods durante el tiempo que estuve
                                 trabajando alli. Tenia el poder de contratarme y despedirme, superviso mi trabajo, delego
                                 tareas, fijo tasas de pago y ejercio un control sustancial sobre mis deberes y
                                 responsabilidades, asi como los de otros empleados de Met Foods.
                                 I believe Defendant Khalid Dolah was a manager of Met Foods during the time I was
                                 working there. He had the power to hire and fire me, supervised my work, delegated tasks,
                                 set pay rates, and exercised substantial control over my duties and responsibilities, as well
                                 as those of other employees of Met Foods.
                         13.     Creo que el acusado Amin Dolah was a manager of Met Foods during the time I was
                                 working there. He had the power to hire and fire me, supervised my work, delegated
                                 tasks, set pay rates, and exercised substantial control over my duties and responsibilities,
                                 as well as those of other employees of Met Foods.
                                 I believe Defendant Amin Dolah was a manager of Met Foods during the time I was
                                 working there. He had the power to hire and fire me, supervised my work, delegated tasks,

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Gandara et. al. v. Bellisimo Masonry, et al                                    Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 2:18-CV-6962-SJF-GRB                                                                 Page 5
www.AndersonDodson.com
DocuSign Envelope ID: A00F8B44-445E-4F27-8CC9-A3D3C39181B8
              Case 1:19-cv-00593-MKB-LB Document 17-10 Filed 06/18/19 Page 4 of 4 PageID #: 100




                                 set pay rates, and exercised substantial control over my duties and responsibilities, as well
                                 as those of other employees of Met Foods.


                         Declaro solemnemente que lo que antecede es verdadero y correcto, a mi leal saber y entender,
                         bajo pena de perjurio.

                         I solemnly declare that the foregoing is true and correct to the best of my knowledge, under
                         penalty of perjury.
                                                                                     6/8/2019
                         ___________________________________                   _______________________
                         Signature                                             Date
                                      Orlando Valerio
                         ___________________________________
                         Printed Name


                         CERTIFICATE OF TRANSLATION:

                         I, Yelenia Casas, am fluent in Spanish and English. I hereby swear or affirm that the English and
                         Spanish versions of the statements above say substantially the same thing.

                                                                                       6/10/2019
                         ___________________________________                   _______________________
                         Signature                                             Date




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Gandara et. al. v. Bellisimo Masonry, et al                                    Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 2:18-CV-6962-SJF-GRB                                                                 Page 6
www.AndersonDodson.com
